This is one of the so-called Utica bridge cases, and excepting as to injuries sustained, is the same as the Morrissey and Ackerman cases. Claimant was on the west sidewalk when the bridge fell. A big beam fell across his back and shoulders, and as a result, he was in bed for eight weeks with pain in his back, and he coughed up blood, had pain for six or eight months, and two and a half years later had not entirely recovered. He had been earning $3.50 a day at machinist and blacksmith work. Since the accident, he has been working as an oiler at $3.00 per day. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present his claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of seven hundred fifty dollars.